Citation Nr: 0401860	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  91-21 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
functional heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Son


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the Navy from August 
1954 to December 1957.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1988 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
Board most recently remanded the case to the RO for 
additional development in November 1998; the RO has now 
returned the case to the Board for appellate review.

The November 1988 Statement of the Case indicates that the 
appellant's service-connected heart murmur was evaluated as 
zero percent disabling under Diagnostic Code 7010 (7013).  
The regulations pertaining to the rating cardiovascular 
disorders were changed, effective January 12, 1998.  In the 
instant case, the Board will consider whether the appellant 
is entitled to a higher rating under both the old and the new 
regulations for the period from January 12, 1998 onward; 
prior to that date, only the old regulations are applicable.  
See VA O.G.C. Prec. 3-2000 (April 10, 2000).


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claim.

2.  The appellant has no current impairment attributable to 
his service-connected heart murmur.

3.  The appellant's service connected heart murmur has not 
presented such an unusual disability picture so as to render 
application of the regular rating schedule provisions 
impracticable.




CONCLUSION OF LAW

The criteria for a compensable evaluation for a heart murmur 
under both the regulations in effect before January 12, 1998, 
and the regulations in effect after that date, have not been 
met on either a schedular or an extraschedular basis.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7010 (2003); 38 C.F.R. § 4.104, Diagnostic Codes 7010, 
7013 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board denies the appellant's claim for an 
increased (compensable) evaluation for his service-connected 
heart murmur.

I.  Increased rating claim.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of the VA evaluations 
conducted in September 1988, and May 1992; in private medical 
records dated between 1989 and 1992; in the VA medical 
records dated from 1990 to 2002; and in the February 1990 
hearing testimony.

Service connection for a heart murmur was granted in May 
1958.  The disability has been rated as zero percent 
disabling under Diagnostic Code 7010-7013.  As previously 
noted, the Board will consider whether the appellant is 
entitled to a higher rating for his service-connected heart 
murmur under both the old and the new regulations for the 
period from January 12, 1998 onward; prior to that date, only 
the old regulations are applicable.  See VA O.G.C. Prec. 3-
2000 (April 10, 2000).

In pertinent part, effective prior to January 12, 1998, 
Diagnostic Code 7010, auricular flutter, paroxysmal, was to 
be rated as paroxysmal tachycardia under Diagnostic Code 
7013.  Under Diagnostic Code 7013, infrequent attacks 
warranted a 10 percent evaluation, while severe frequent 
attacks warranted a 30 percent evaluation.  38 C.F.R. § 4.104 
(1997).

Under the current Diagnostic Code 7010, a 10 percent 
evaluation is warranted for supraventricular arrhythmias with 
permanent atrial fibrillation (lone atrial fibrillation), or; 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by electrocardiogram or Holter monitor.  A 30 percent 
evaluation is warranted for supraventricular arrhythmias with 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by electrogram or Holter monitor.  38 C.F.R. § 4.104, 
Diagnostic Code 7010 (2003).

The appellant underwent a VA medical examination in September 
1988; he reported a history of chest pain that disappeared 
with medication.  On physical examination, no murmur was 
detected.

The appellant subsequently underwent another VA medical 
examination in May 1992.  Physical examination revealed no 
enlargement to percussion and a very rapid heart rate.  The 
examiner noted a Grade II systolic murmur.  

Review of the appellant's private medical records reveals 
that the appellant was examined in September 1988 by a 
physician who did not hear a systolic murmur or a diastolic 
murmur.  The appellant's heart sounds were normal at that 
time, and again in November 1989, and January 1990.  In April 
1990, the physician heard a Grade I/VI apical systolic 
murmur.  This was noted again in May 1990, but not in June 
1990, July 1990, September 1990, October 1990, November 1990, 
or January 1991.  

The evidence of record includes medical records from the 
South Georgia Medical Center dated between April 1992 and 
October 1992.  In April 1992, physical examination revealed 
regular tachycardia, but no murmur.  No murmur was 
subsequently heard on examination in May 1992, June 1992, 
July 1992, August 1992, September 1992, or October 1992.  

Review of VA treatment records dated between 1990 and 2002 
reveals that the appellant was treated for hypertension 
during that period.  Tachycardia was observed on several 
occasions.  In August 1993, a faint diastolic murmur was 
noted and an electrocardiogram (EKG) showed a normal sinus 
rhythm.  A note dated in August 1994 indicates that the 
appellant's EKG was negative.  No murmur was observed on 
examination in November 1993, May 1995, January 1996, or 
April 1999.  An electrocardiogram (EKG) conducted in October 
2001 was normal except for sinus tachycardia.  No murmurs, 
gallops or rubs were observed in January 2000, October 2000, 
April 2001, or May 2002.  There is no indication in the 
medical record that the appellant was treated for any 
impairment due to his heart murmur.

After a careful review of the evidence of record, it is found 
that the evidence does not support a finding of entitlement 
to a rating in excess of zero percent subsequent to January 
12, 1998 (the date of the promulgation of the new rating 
criteria).  Furthermore, the evidence does not support a 
finding of entitlement to a rating in excess of zero percent 
under the old rating criteria, either.  To warrant the 
assignment of a higher, 10 percent evaluation, a veteran must 
exhibit infrequent attacks under the old criteria or 
supraventricular arrhythmias with permanent atrial 
fibrillation (lone atrial fibrillation) or, under the new 
criteria, one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by electrocardiogram or Holter monitor.  The medical evidence 
of record does not provide documentation of such clinical 
finding.  In fact, the appellant's murmur was only noted in 
April and May of 1990, May 1992, and August 1993- but not 
since then.  

In conclusion, the Board finds that no compensable evaluation 
warranted because the preponderance of the evidence is 
against a rating in excess of zero percent prior to January 
12, 1998, according to the old rating criteria, and is 
against an evaluation in excess of zero percent between 
January 12, 1998, and the present, under either the old or 
the new rating criteria.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned zero percent evaluation for the 
service-connected heart murmur may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected cardiac disability has presented such an unusual or 
exceptional disability picture at any time as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for arrhythmias, but the required manifestations have not 
been shown in this case.  The Board further finds no evidence 
of an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his heart 
murmur nor has he required any extensive treatment.  In fact, 
the heart murmur has been undetectable for more than ten 
years.  The appellant has not offered any objective evidence 
of any symptoms due to the hear murmur that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that the 
assignment of an extraschedular rating is not warranted in 
this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (When 
evaluating an increased rating claim, it is well established 
that the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

The findings needed for the next higher evaluation 
(compensable evaluation) are not demonstrated in the evidence 
of record.  Since the preponderance of the evidence is 
against an allowance of an evaluation in excess of zero 
percent for the appellant's heart murmur under the schedular 
criteria, the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 
(2001).

II.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
June 1989 Statement of the Case (SOC), the Supplemental 
Statements of the Case (SSOC) issued in October 1990, 
November 1993, December 1994, July 1995, and January 2002, 
and the March 1996 Board decision that was vacated in June 
1997 on procedural grounds relating to the appellant's 
representation.  He was informed by the rating decisions of 
record issued between November 1988 and January 2000 that the 
medical evidence of record did not show that his current 
heart murmur symptomatology more closely approximated the 
next higher rating.  He was informed by the SSOC issued in 
January 2003 of how the new rating criteria applied to his 
case and the Board provided him with the text of the new 
criteria in a letter in July 2003.  The Board also informed 
him that he could submit additional evidence, but the 
appellant did not reply.  The January 2003 letter from the RO 
also specifically informed him what evidence VA bears the 
burden of producing or obtaining under the VCAA; the SSOC 
also provided him with the text of the regulations that set 
forth the burdens of VA and the claimant.  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded a 
personal hearing in February 1990.  The appellant was 
afforded VA medical examinations.  With respect to VA's duty 
to assist the veteran, the Board notes that pertinent medical 
records from all relevant sources identified by the appellant 
were obtained by the RO.  The appellant was informed on 
several occasions of his right to submit additional evidence.  
The appellant did not provide any information to VA 
concerning treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002).


The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  The January 2003 
letter to the appellant did ask the appellant to submit the 
requested evidence within 60 days.  However, Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ ____) has changed that requirement.  The Veterans Benefits 
Act of 2003 amended section 5103(b) to provide that the one-
year limitation in that section should not be construed to 
prohibit VA from making a decision on the claim before the 
expiration of the one-year period.  This section of the 
Veterans Benefits Act of 2003 also provides that nothing in 
the section should be construed to require re-notification or 
additional notification to the claimant.  This amendment is 
effective as if enacted on November 9, 2000.  Consequently, 
there is no problem with the notice given to the claimant in 
this case.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim at 
issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

Entitlement to an evaluation in excess of zero percent for 
the appellant's service-connected heart murmur, including 
under either of the schedular criteria in effect prior to or 
after January 12, 1998, is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



